Citation Nr: 1046245	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1963 to May 1965.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the Veteran's claims of entitlement to 
service connection for a bilateral hearing loss disability and 
tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown during 
service or for many years thereafter, and the weight of the 
probative evidence is against a finding that a current bilateral 
hearing loss disability is related to active military service.  

2.  Tinnitus was not shown during service or for many years 
thereafter, and the weight of the probative evidence is against a 
finding that tinnitus is related to active military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active military service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of the notice, VA must specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, correspondence dated September 2006 
satisfied the duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R.             § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In that same 
correspondence, the RO additionally notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records 
have been associated with the claims file.  All identified and 
available postservice treatment records have been secured, which 
include a VA medical examination, VA outpatient treatment 
records, and no private treatment records.  As the Board will 
discuss in detail in the analysis below, the Veteran was provided 
with a VA examination in September 2006.  The report of this 
examination indicates that the examiner reviewed the Veteran's 
claim file, past medical history, recorded his current 
complaints, conducted an appropriate audiological evaluation, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for the 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Veteran and his representative have not 
contended otherwise.  

On his VA Form 9 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge.  A Travel Board hearing was 
scheduled for the Veteran in April 2009.  The Veteran failed to 
appear for that hearing.  A postponement was not requested or 
granted. The Veteran has neither asserted any good cause for 
missing the hearing nor requested that it be re-scheduled. Under 
these circumstances, the pertinent regulations consider the 
hearing request to have been withdrawn.  38 C.F.R. § 20.704 
(2010).

Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has a bilateral hearing 
loss disability and tinnitus related to his military service.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to identify 
its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A.    
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 (it is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability). 

As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson, supra.

The record shows that the Veteran currently has a bilateral 
hearing loss disability for VA compensation purposes as noted in 
the September 2006 VA examination report.  The examination report 
also notes the Veteran's complaints of tinnitus.  Hickson element 
(1) is accordingly met as to bilateral hearing loss and tinnitus.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal either a 
diagnosis or complaint of hearing loss or tinnitus in service.  
On the contrary, the audiogram at service discharge showed normal 
hearing.  There is also no evidence of a hearing loss disability 
within the one year presumptive period after service.  See 38 
C.F.R. §§ 3.307, 3.309(a).  Accordingly, Hickson element (2) is 
not met with respect to disease for either hearing loss 
disability or tinnitus.

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he sustained acoustic trauma during service.  
He contends that as a parts clerk with the Army, he was exposed 
to noise when armored personnel carriers were being serviced in 
the maintenance shop in which he worked.  The Veteran's DD Form 
214 confirms that he worked as a Clerk-Typist with the 77th 
Armored Tank Division.  The Board notes that the Veteran is 
competent to give evidence regarding what he experienced during 
service, including exposure to various noises.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  Therefore, the Board finds that the Veteran was exposed 
to hazardous noise during service.  Hickson element (2) is 
therefore satisfied. 

With respect to Hickson element (3), medical nexus, the 
determination of the relationship, if any, between (a) the 
Veteran's current bilateral hearing loss and tinnitus and (b) his 
military service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

VA afforded the Veteran an examination in September 2006, the 
report of which notes that the examiner review of the claims 
folder in conjunction with the examination.  The examiner 
detailed the Veteran's history of noise exposure both during his 
period of service and after discharge from service.  The 
examination report noted that during service the Veteran worked 
in a maintenance shop that serviced tanks and was exposed to 
noise when the engines of two or three tanks would start 
simultaneously.  After the Veteran's military service, the 
Veteran experienced noise exposure while working in construction.  

The VA examiner additionally noted that because the Veteran's 
hearing was within normal limits throughout service, it was 
unlikely that his current hearing loss was precipitated by 
military noise exposure.  The examiner provided an explanation 
and rationale for his opinion.  In particular, he reasoned that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary shift which disappears 16 to 48 hours after 
exposure to loud noise.  It was observed that impulse sounds may 
also damage the structure of the inner ears resulting in 
immediate hearing loss and that continuous exposure to loud noise 
can damage the structure of the hair cells resulting in hearing 
loss.  The examiner further stated that if hearing does not 
recover completely from a temporary threshold shift, a permanent 
hearing loss exists.  However, the examiner went on to note that 
since the damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure verifies that hearing 
recovered without permanent loss.  Additionally, the examiner 
noted that the Veteran reported that his tinnitus began two years 
after service discharge.  Based on this medical history, along 
with an examination of the entirety of the Veteran's claims 
folder, the examiner opined that neither the Veteran's current 
bilateral hearing loss nor his tinnitus were related to the 
Veteran's military service.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (noting it is a claimant's responsibility to support a 
claim for VA benefits).

To the extent that the Veteran himself believes that his 
bilateral hearing loss disability and tinnitus are related to his 
military service, the Board notes that the Veteran is competent 
to provide testimony concerning factual matters of which he has 
first-hand knowledge (i.e., experiencing or observing noise 
exposure and difficulty hearing and ringing in his ears).  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Further, under certain circumstances, 
lay statements may support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Veteran is not competent, however, to determine that 
a perceived loss of hearing acuity or tinnitus experienced in 
service or at any time after service was of a chronic nature to 
which current disability may be attributed.  Likewise, the 
Veteran is not competent to render an opinion as to whether his 
level of hearing impairment was sufficient to meet the regulatory 
criteria for a hearing loss disability for VA purposes during 
service or shortly thereafter.  A layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic disability 
is currently present or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that bilateral 
hearing loss disability and tinnitus existed since service, he 
has not presented supporting medical evidence.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) (noting that there must be 
medical evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent).  

The only evidence in support of his claim is the Veteran's 
current assertions that these disabilities began during service 
and have persisted since such service.  In determining whether 
lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
the present case, the Veteran has provided conflicting reports as 
to the onset of his tinnitus.  During his VA examination (prior 
to the denial of his claim), he reported to the examiner that 
tinnitus did not begin during service.  Rather, the Veteran 
stated that he first noticed it several years after his service 
discharge.  Following the continued denial of his claim in a June 
2007 Statement of the Case, the Veteran revised his statements to 
report that he experienced periodic buzzing in his ears prior to 
service, but "spaced it off."  He further stated that he did 
not understanding the questions asked of him during his VA 
examination.  

While the Veteran is competent to report symptoms of tinnitus 
such as buzzing in his ears and hearing impairment since his 
active military service, the Board finds that his recent 
statements of in-service onset are not credible.  Significantly, 
the Veteran's reported history of continued symptoms since active 
service is inconsistent with the other evidence of record.  In 
particular, the May 1965 service separation examination 
disclosing auditory readings within normal thresholds.  In light 
of the lack of abnormal auditory thresholds during service and 
upon separation from active duty and a lack of evidence of any 
complaints or treatment for decades following service, the Board 
finds that the Veteran's current assertion of in-service onset 
and continuity is not credible.  Likewise, his current assertions 
of an in-service onset of tinnitus conflicts with history given 
during his prior examination.  The fact that the Veteran revised 
his assertions regarding onset of tinnitus following the denial 
of his initial claim calls into question the veracity of his 
later statements.  The Board finds that the Veteran's statements 
as to the etiology of his hearing loss disability and tinnitus 
lack credibility and are of less probative value than the opinion 
of the VA examiner. 

Thus, the Board has placed greater probative value on the medical 
opinion obtained in conjunction with the appeal.  The Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the claimant when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The preponderance of 
the competent and probative evidence of record indicates that the 
Veteran's currently diagnosed bilateral hearing loss disability 
and tinnitus are not related to his military service.  
Accordingly, Hickson element (3), competent evidence of nexus, 
has not been satisfied, and the claims fail on that basis.  The 
benefits sought on appeal are accordingly denied. 


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


